DETAILED ACTION

Claims 1-5, 7-12 and 14-19 are pending.
Claims 6, 13 and 20 are canceled.

Allowable Subject Matter

Claims 1-5, 7-12 and 14-19 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

The prior art of record taken either alone or in combination fails to disclose a method/non-transitory machine-readable storage medium comprising the following limitation/feature:

Claim 1- determining a plurality of queue times, wherein each of the plurality of queue times corresponds to a respective operation of the plurality of operations; generating a schedule based on the takt time and the plurality of queue times; and transmitting the schedule to a controller of the substrate processing system, wherein the controller is to control the substrate processing system to process the plurality of substrates based on the schedule;

Claim 8 - determine a plurality of queue times, wherein each of the plurality of queue times corresponds to a respective operation of the plurality of operations; generate a schedule based on the takt time and the 

Claim 15- determine a plurality of queue times, wherein each of the plurality of queue times corresponds to a respective operation of the plurality of operations; cause, based on the takt time and the plurality of queue times, the plurality of substrates to be processed by the substrate processing system generate a schedule based on the takt time and the plurality of queue times; and transmit the schedule to a controller of the substrate processing system, wherein the controller is to control the substrate processing system to process the plurality of substrates based on the schedule;

	in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant's invention defines over the prior art of record.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS R ORTIZ RODRIGUEZ whose telephone number is (571)272-3766.  The examiner can normally be reached on Mon-Fri 10:00 am- 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS R ORTIZ RODRIGUEZ/               Primary Examiner, Art Unit 2119